65525: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65525


Short Caption:BERRY, SR. VS. THE EIGHTH JUD. DIST. CT.Classification:Original Proceeding - Civil - Proper Person Writ Petition


Related Case(s):53578, 57111, 57939, 63604


Lower Court Case(s):Clark Co. - Eighth Judicial District - A508042Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerWilliam James Berry, Sr.
					In Proper Person
				


RespondentJerry A. WieseCatherine Cortez Masto
							(Attorney General/Carson City)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of ClarkCatherine Cortez Masto
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37617: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/25/2014Filing FeeFiling Fee due for Petition.


04/25/2014Petition/WritFiled Proper Person (Emergency) Petition for Writ of Mandamus.14-13539




04/25/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-13542




04/25/2014Notice/IncomingReceived Affidavit in Support of Petition.


05/05/2014MotionFiled Proper Person Motion for Leave to Proceed in Forma Pauperis.14-14326




05/19/2014Other Incoming DocumentReceived Proper Person Document. Financial Certificate.


07/29/2014Order/ProceduralFiled Order Waiving Filing Fee. No filing fee is due for this petition.14-24686




11/14/2014Order/DispositionalFiled Order Denying Petition for Writ of Mandamus.  "ORDER the petition DENIED."  SNP14-JH/MD/MC14-37617